Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 1 of 78 PageID: 54263



                                                             [Docket No. 863]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


                                 )
EAGLEVIEW TECHNOLOGIES, INC., et )             Civil No.: 1:15-cv-07025
al.,                             )
                                 )                      OPINION
             Plaintiffs,         )
                                 )
        v.                       )
                                 )
                                 )
XACTWARE SOLUTIONS, INC., et     )
al.,                             )
                                 )
             Defendants.         )




APPEARANCES:

WALSH PIZZI O’REILLY FALANGA LLP
By: Liza M. Walsh, Esq.
     Hector D. Ruiz, Esq.
     Eleonore Ofosu-Antwi, Esq.
     Three Gateway Center
     100 Mulberry Street, 15th Floor
     Newark, New Jersey 07102

      and

KIRKLAND & ELLIS LLP
By: Adam R. Alper, Esq.
     Brandon H. Brown, Esq.
     Reza Dokhanchy, Esq.
     555 California Street
     San Francisco, California 94104

      Michael W. DeVries, Esq.
      333 South Hope Street
      Los Angeles, California 90071
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 2 of 78 PageID: 54264




      Patricia Carson, Esq.
      Leslie M. Schmidt, Esq.
      601 Lexington Avenue
      New York, New York 10022

      Gianni Cutri, Esq.
      Kristina Hendricks, Esq.
      Joel R. Merkin, Esq.
      300 North LaSalle
      Chicago, Illinois 60654
                Counsel for Plaintiff


McCARTER & ENGLISH, LLP
By: Scott S. Christie, Esq.
     Matthew A. Sklar, Esq.
     Four Gateway Center
     100 Mulberry Street
     Newark, New Jersey 07102

      Lee Carl Bromberg, Esq.
      Thomas R. Fulford, Esq.
      265 Franklin Street
      Boston, Massachusetts 02110

      and

GIBSON DUNN & CRUTCHER LLP
By: Mark A. Perry, Esq.
     1050 Connecticut Avenue N.W.
     Washington, District of Columbia 20036
               Counsel for Defendants




                                       2
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 3 of 78 PageID: 54265




BUMB, UNITED STATES DISTRICT JUDGE:

      It is a great irony that the Defendants, Xactware Solutions,

Inc., (“Xactware”) and Verisk Analytics, Inc. (“Verisk”)

(collectively the “Defendants”), have described this litigation as a

“journey through the looking glass” where the parties and this Court

“ended up deep within some unreal wonderland where up is down, left

is right.” (Opposition Brief, Dkt. 874, at 6).          It is so true.     At

times this Court felt like Alice.          The Court strove to make sense of

the farrago of shifting defenses, arguments transforming into new,

but likewise unpersuasive ones.        The Court worried also that the

jury, too, might fall down the rabbit hole.          In the end, however,

the jury made sense of it all.

      After twelve days of trial, the jury found that Defendants

willfully infringed five of Plaintiff EagleView’s patents, and that

Defendants had failed to prove, by clear and convincing evidence,

that EagleView’s patents were invalid.         The jury awarded EagleView

$125 million in lost profits damages.




                                       3
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 4 of 78 PageID: 54266




      Defendants now move for a new trial1, attacking every aspect of

the jury’s verdict, as well as an alleged “cascading series of

errors” by the Court.      (Moving Brief, Dkt. No. 864, at 1).        For the

reasons stated herein, the Motion will be denied, and the Court will

“allow judgment on the verdict” pursuant to Fed. R. Civ. P.

50(b)(1).    Unlike the jury in Alice’s Adventures in Wonderland, this

jury - who sat through ten days of testimony, heard from numerous




1   Before the case was submitted to the jury, Defendants moved for a
    judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a). The
    instant motion is a renewed motion for a judgment as a matter of
    law, or alternatively, a motion for a new trial, pursuant to Fed.
    R. Civ. P. 50(b). After the Court reviewed the moving, opposition,
    and reply briefs, the Court determined that a more fulsome
    discussion of some of the trial evidence was required, and thus
    directed EagleView to file a sur-reply in further opposition to
    certain issues raised by Defendants’ motion. (See Order, Dkt. 890)
    (“it is apparent that the parties have starkly divergent views of
    what occurred during the 12-day trial that is the subject of the
    Motion. . . . Indeed, Defendants have accused Plaintiff of
    ‘distorting’ the trial record. . . . Thus, the Court finds that in
    fairness to Plaintiff, and importantly, to assist the Court in
    drilling down to address the parties’ fundamental disputes
    concerning the issues of ineligibility, invalidity and non-
    infringement, a sur-reply by Plaintiff is warranted.”). The very
    next day Defendants filed a letter request to file a sur-sur-reply.
    (Dkt. 891) Because the Court has determined that a sur-sur-reply
    would not be helpful to it, Defendants’ request is denied.

                                       4
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 5 of 78 PageID: 54267




fact and expert witnesses, and considered thousands of exhibits -

saw through the confusion and illusion, and held right is right.

I.     BACKGROUND

       Plaintiff EagleView Technologies, Inc. (“EagleView” or

“Plaintiff”) is the owner of various patents directed to software

for rooftop aerial measurements used to prepare roof repair

estimates.    In relevant part, EagleView is the owner of five

patents:    U.S. Patent No. 8,078,436 (“‘436 Patent”) entitled “Aerial

Roof, Estimation Systems and Methods,” U.S. Patent 8,170,840 (“‘840

Patent”) entitled “Pitch Determination Systems and Methods for

Aerial Roof Estimation”, U.S. Patent 8, 818,770 (“‘770 Patent”)

entitled “Pitch Determination Systems and Methods for Aerial Roof

Estimates,” U.S. Patent No. 8, 825,454 (“‘454 Patent”) entitled

“Concurrent Display Systems and Methods for Aerial Roof Estimation,”

and U.S. Patent 9,129,376 (“‘376 Patent”) entitled “Pitch

Determination Systems and Methods for Aerial Roof Estimation”

(collectively the “Patents” or the “Patents-in-Suit”).2




2    In addition to these five patents, this case originally included a
     sixth patent, United States Patent No. 8,209,152 (the “’152



                                       5
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 6 of 78 PageID: 54268




EagleView’s two software tools, Render House and Twister, embody the

inventions of the Patents and are used to generate EagleView’s roof

estimate reports.3

      Defendants Verisk and Xactware, a wholly-owned indirect

subsidiary of Verisk, are competitors of EagleView in the

construction and insurance markets.        EagleView brought this case

alleging that Defendants infringed its asserted claims4 of the

Patents by selling their Xactimate product in combination with

Aerial Sketch Version 2, Property In Sight, Roof In Sight, and the




    Patent”), entitled “Concurrent Display Systems and Methods for
    Aerial Roof Estimation,” which was issued by the United States
    Patent and Trademark Office (“PTO”) on June 26, 2012. (Complaint,
    Dkt. 1, ¶ 11).     The parties resolved all of their disputes
    concerning the ‘152 Patent prior to trial. (See Stipulation, Dkt.
    239)
3   Both of these tools (Render House and Twister) use aerial images
    to measure and create reports. Each has a variety of subcomponents,
    including one that identifies aerial images, one that provides a
    user interface, and one that creates the 3D model. The subcomponent
    that creates the roof report at the end of the process is called
    the House Report.     The House Report became the subject of a
    discovery dispute during trial and is discussed infra.
4   The asserted claims are Claims 2 and 36 of the ‘436 Patent, Claim
    10 of the ‘840 Patent, Claim 20 of the ‘376 Patent, Claim 26 of the
    ‘454 Patent and Claim 12 of the ‘770 Patent (“Asserted Claims”) and
    are set more fully below.

                                       6
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 7 of 78 PageID: 54269




Mass Production Tool in combination with Xactimate, Property In

Sight and Roof In Sight to generate their roof estimate reports.

      The evidence at trial revealed that EagleView’s patented

technology revolutionized the roofing industry.          The technology

obviated the need for manual measurements of roofs with a tape

measure in order to estimate the cost of repairing a roof.            (Tr.

Transcript, Dkt. 804, at 537, 540, 555; PTX-511).           Generally

speaking, the patented technology uses aerial pictures of a roof to

create a three-dimensional graphical representation or model, from

which accurate measurements of roof dimensions can be calculated to

determine the cost of repairs.       The Patents’ improvement over the

manual method had at least three clear advantages: improved safety--

the technology bypassed the need for a person to climb up onto a

roof to take measurements, decreased measurement time, and perhaps

most importantly, increased accuracy. (Tr. Transcript, Dkt. 804, at

537, 540, 563, 718).      The evidence regarding this breakthrough was

overwhelming.

      As early as 2009, years before this case began, even the

Defendants recognized the value of EagleView’s technology, praising

it as “cutting-edge” (PTX-615.2), “very accurate” (PTX-615.1),

“innovative,” (PTX-076.1), “a breakthrough” (Id.), and unlike

                                       7
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 8 of 78 PageID: 54270




“anything that [previously] emerged as possible.” (PTX-615.1)

EagleView’s product was in high demand; Defendants’ own customers

were asking them about it. (See PTX-615)(“We have received comments

from Liberty Mutual about EagleView and I know that Larry Bishop,

Juan and others have researched them and would like to see potential

success with roofs and this type of technology.          State Farm has

pushed us in this direction for the last two to three years, but we

did not have anything that emerged as possible.”)

      EagleView was the only real competitor of Defendants in the

market5 offering such a groundbreaking and valuable product.

Although the companies at one time discussed merging, see infra, the

deals fell through.      This litigation ensued.      Putting it mildly, the

trial exposed the parties’ dislike of each other.           The jury sorted




5   The trial evidence established that the market for roof reports is
    essentially a two-player market consisting of EagleView and
    Defendants.    Both are each other’s direct competitors. (Tr.
    Transcript, Dkt. 805, at 792-94 (“Q: . . . [D]oes Eagle View have
    any effective competitors other than the defendants? A: No.”), Id.,
    at 1491 (“Q: Are there any other [roof report] alternatives [other
    than Defendants and Eagle View] in the marketplace? A: No, there
    are not.”), Id., at 1511 (“Q: . . . what is EagleView’s market
    share[?] A: I would say somewhere between 80 and 90 percent. . .
    . Who has the other 10 to 20 percent? A: The defendants.”))

                                       8
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 9 of 78 PageID: 54271




through all the evidence – an enmity - and sided for Plaintiff,

finding that Xactware and Verisk willfully infringed EagleView’s

Patents by not only offering their own nearly similar version of a

roof report but aggressively attempting to muscle EagleView out of

the market by undercutting EagleView on price.

II. LEGAL STANDARD

      Federal Rule of Civil Procedure 50(b) provides, in relevant

part, “[i]n ruling on the renewed motion [for a new trial], the

court may: (1) allow judgment on the verdict, if the jury returned a

verdict; (2) order a new trial; or (3) direct the entry of judgment

as a matter of law.”

      “The district court ought to grant a new trial on the basis

that the verdict was against the weight of the evidence only where a

miscarriage of justice would result if the verdict were to stand.”

Dunn v. HOVIC, 1 F.3d 1362, 1364 (3d Cir. 1993)(quoting Williamson

v. Consolidated Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991)).

      On a motion for judgment as a matter of law, the issue is

“‘whether the evidence and justifiable inferences most favorable to

the [non-moving] party afford any rational basis for the verdict.’”

Delli Santi v. CNA Ins. Companies, 88 F.3d 192, 200 (3d Cir. 1996)



                                       9
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 10 of 78 PageID: 54272




 (quoting Anastasio v. Schering Corp., 838 F.2d 701, 705 (3d Cir.

 1988)).

      “‘Determination of whether a new trial should be granted or a

 judgment entered under Rule 50(b) calls for the judgment in the

 first instance of the judge who saw and heard the witnesses and has

 the feel of the case.’”      Unitherm Food Sys., Inc. v. Swift-Eckrich,

 Inc., 546 U.S. 394, 401 (2006) (quoting Cone v. West Virginia Pulp &

 Paper Co., 330 U.S. 212, 216 (1947)).

 III. ANALYSIS

      A.    Ineligibility Under § 101

      Defendants first contend that they are entitled to judgment as

 a matter of law that the Asserted Claims are patent ineligible under

 35 U.S.C. § 101 because the claims “are directed to” an abstract

 idea and the elements do not add any “inventive concept.”            (Moving

 Brief, Dkt. 864, at 9-17).      EagleView disagrees, contending that the

 Asserted Claims are directed to inventive and concrete improvements

 in roof-estimation technology that rely on unconventional

 correlations of non-stereoscopic images to generate three-

 dimensional roof models.      Specifically, the Patents “solve the

 specific problem of generating a roof repair estimate without direct

 human measurement of a roof” using the “concrete and specific

                                       10
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 11 of 78 PageID: 54273




 technological solution of a computer’s correlating, with or without

 user input, different location [ ] points on two, different, non-

 stereoscopic aerial views.”      (Sur-Reply Brief, Dkt. 897, at 2).         To

 that end, the claims go on to recite specific implementations that

 improve the functioning of the technological process.           Defendants

 also contest Judge Kugler’s6 decision not to submit the question of

 § 101 eligibility to the jury.7

        (1) The Asserted Claims

        The Asserted Claims, Claims 2 and 36 of the ‘436 Patent, Claim

 10 of the ‘840 Patent, Claim 20 of the ‘396 Patent, Claim 26 of the

 ‘454 Patent and Claim 12 of the ‘770 Patent provide:

        ‘436 Patent

        Claim 1 of the ‘436 Patent states:




 6   The Honorable Robert B. Kugler presided over the case until it was
      reassigned to this Court on June 25, 2019. Judge Kugler decided
      the pre-trial issues of claim construction and validity. For the
      reasons set forth in this Opinion, Defendants’ arguments that
      those decisions were incorrect have no merit.
 7 Defendants appear to concede that the jury has no role at the
 first step. (See Moving Brief, Dkt. 864, at 16) (“Judge Kugler
 erred as a matter of law at step one”).


                                       11
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 12 of 78 PageID: 54274




      “A computing system for generating a roof estimate report,
      the computing system comprising: a memory; a roof estimation
      module that is stored on the memory and that is configured,
      when executed, to: receive a first and a second aerial image
      of a building having a roof, each of the aerial images
      providing a different view of the roof of the building,
      wherein the first aerial image provides a top plan view of
      the roof and the second aerial image provides an oblique
      perspective view of the roof, and are not a stereoscopic
      pair; correlate the first aerial image with the second
      aerial image; generate, based at least in part on the
      correlation between the first and second aerial images, a
      three-dimensional model of the roof that includes a
      plurality of planar roof sections that each have a
      corresponding slope, area, and edge; and generate and
      transmit a roof estimate report that includes one or more
      top plan views of the three-dimensional model annotated with
      numerical values that indicate the corresponding slope,
      area, and length of edges of at least some of the plurality
      of planar roof sections using at least two different indicia
      for different types of roof properties.”

      Claim 2 of the ‘436 Patent states:

      “The computing system of claim 1 wherein the roof estimation
      module is further configured to correlate the first and
      second aerial images by receiving an indication of one or
      more corresponding points on the building shown in each of
      the first and second images.”

      Claim 36 of the ‘436 Patent states:

      “A non-transitory computer-readable storage medium whose
      contents, which are computer executable instructions stored
      on the non-transitory computer-readable storage medium,
      when executed by a computer processor of a computing system,
      enable the computing system to generate a roof estimate
      report for a building having a roof, by causing, when
      executed by the computer processor of the computing system,
      the computing system to perform a method comprising
      receiving two or more images of the building, wherein at

                                       12
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 13 of 78 PageID: 54275




      least one of the two or more images provides an oblique
      perspective view of the roof and one of the images provides
      a top plan view of the roof; receiving an indication of
      pairs of points on the two or more images, each pair of
      points corresponding to substantially the same point on the
      roof depicted in each of the two or more images; generating,
      based on the two or more images of the building, a three-
      dimensional model of the roof that includes a plurality of
      planar roof sections that each have a corresponding area
      and edges, wherein the generating, based on the two or more
      images of the building, the model of the roof includes
      generating the model of the roof based on the receiving the
      indication of the pairs of points on the two or more images
      of the building; and transmitting a roof estimate report
      that includes one or more views of the model, the report
      being annotated with numerical indications of the area and
      lengths of the edges of at least some of the plurality of
      planar roof sections, wherein the roof estimate report
      includes at least two different indicia for different types
      of roof properties.”

      ‘840 patent

      Claim 10 of the ‘840 Patent states:

      “A computing system for generating a roof estimate report,
      the computing system comprising: a memory; a roof estimation
      module that is stored on the memory and that is configured,
      when executed, to: display an aerial image of a building
      having a roof comprising a plurality of planar roof sections
      that each have a corresponding pitch; display a pitch
      determination marker operable to indicate pitch of a planar
      roof section, wherein the pitch determination marker is
      overlaid on the aerial image of the building having the
      roof; receive, based on the displayed pitch determination
      marker, an indication of the pitch of one of the plurality
      of planar roof sections of the roof of the building; modify
      a model of the roof based on the received indication of the
      pitch of the one planar roof section; and provide roof
      measurement information based on the model of the roof, the


                                       13
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 14 of 78 PageID: 54276




      roof measurement information including a measure of the
      pitch of the one planar roof section.”

      ‘770 Patent

      Claim 1 of the ‘770 Patent states:

      “A computer-implemented process in a roof estimation system
      comprising: displaying by the roof estimation system, a
      graphical user interface including a first aerial image of
      a roof structure of a building and also at least one first
      visual marker that is moveable by a user in a same display
      window as the first aerial image while said first aerial
      image is displayed within the graphical user interface;
      moving the first visual marker with respect to the first
      aerial image of the roof structure to a first location in
      response to input from the user; storing data in a memory
      of the computer of the first location to which the first
      visual market was moved; displaying a second aerial image
      of the roof structure of the building, the second aerial
      image providing a different view of the roof that the first
      aerial image; and displaying a location of a second visual
      market on the roof structure of the building in the second
      aerial image of the roof structure based on an indication
      received from the stored data in the memory of the first
      location on the displayed first aerial image to which the
      user had moved the first visual market; and generating and
      outputting a roof estimate report using a report generation
      engine, wherein the roof estimate report includes one or
      more top plan views of a model of the roof annotated with
      numerical values for corresponding slope, are, or lengths
      of the edges of at least some of the plurality of planar
      roof sections of the model of the roof.”

      Claim 12 of the ‘770 Patent states:

      “The process of claim 1 further comprising: performing, by
      the roof estimation system, digital wire frame model
      construction of the roof structure based on the at least
      one location over the roof structure in the displayed aerial


                                       14
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 15 of 78 PageID: 54277




      imagery to which the user moved the least one first visual
      marker.”

      ‘454 Patent

      Claim 26 of the ‘454 Patent states:

      “A computer-implemented method in a roof estimate report
      system including a computer system and a memory coupled to
      the computer system, the method comprising: displaying, by
      the computer system of the roof estimate report system, a
      first aerial image of a roof on a single display;
      displaying, by the computer system of the roof estimate
      report system, a second aerial image of the same roof on
      the same single display, the second aerial image providing
      a different view than the first aerial image, taken from a
      different angle of the same roof; displaying, by the
      computer system of the roof estimate report system, a first
      line drawing representing features of the roof overlaid on
      the first aerial image of the roof; displaying, by the
      computer system of the roof estimate report system, a second
      line drawing representing features of the roof overlaid on
      the second aerial image of the roof, the second line
      drawings having features of the roof overlaid on the second
      aerial image of the roof; changing, by the computer system
      of the roof estimate report system, a line in the second
      line drawing that corresponds to the same feature in the
      first line drawing that was changed by the user, the change
      in the second line drawing being made by the computer system
      in response to the change that was made by the user in the
      first line drawing; and generating and outputting a roof
      estimate report using a report generation engine, wherein
      the roof estimate report includes one or more top plan views
      of a model of the roof annotated with numerical values for
      corresponding slope, area, or lengths of the edges of a
      least some of the plurality of planar roof sections of the
      model of the roof.”

      ‘376 Patent

      Claim 20 of the ‘376 patent states:

                                       15
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 16 of 78 PageID: 54278




      “A roof estimation by system comprising: at least one
      computer processor; and at least one memory coupled to the
      at least one computer processor having computer executable
      instructions stored thereon that, when executed, cause the
      at least one computer processor to: adjust a pitch
      determination marker overlaid on a photographic aerial
      image in response to manipulation of the pitch
      determination marker by a user so that at least a portion
      of the pitch determination marker substantially aligns
      with at least a portion of a planar roof section of the
      roof in the aerial image; calculate a pitch of the planar
      roof section roof based on the adjustment of the pitch
      determination marker; store the calculated pitch in the
      memory; and generate and output a roof estimate report,
      wherein the roof estimate report includes one or more top
      plan views of a model of the roof annotated with numerical
      values for corresponding slope, area, or lengths of edges
      of at least some of a plurality of planar roof sections of
      the roof, wherein the generated roof estimate report is
      provided for repair and/or constructing the roof structure
      of the building.”


      (2) Section 101

      The section 101 analysis begins by identifying whether an

 invention fits within one of the four statutorily provided

 categories of patent eligible subject matter.         Patentable subject

 matter includes “any new and useful process, machine, manufacture,

 or composition of matter, or any new and useful improvement

 thereof.”   35 U.S.C. § 101.     Laws of nature, natural phenomena, and

 abstract ideas are not patentable.         Mayo Collaborative Servs. v.



                                       16
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 17 of 78 PageID: 54279




 Prometheus Labs, Inc., 566 U.S. 66, 70-71 (2012); Biski v. Kappos,

 561 U.S. 563, 601 (2010).

      In Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the

 Court applied a two-step framework for analyzing whether claims are

 patent eligible.     First, are the claims “directed” to an exception?

 Id. at 2355.    The claims are “considered in their entirety to

 ascertain whether their character as a whole is directed to excluded

 subject matter.” Internet Patents Corp. v. Active Network, Inc., 790

 F.3d 1343, 1346 (Fed. Cir. 2015).       If the claims are directed to an

 abstract idea, the inquiry ends.       If they are not, the inquiry

 proceeds to step two.

      The second step of the Alice test, if necessary, requires an

 examination of the claims limitations.        They must “involve more than

 performance of ‘well-understood routine [and] conventional

 activities previously known to the industry.’”          Content Extraction &

 Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1348

 (Fed. Cir. 2014)(quoting Alice, 134 S.Ct. at 2359).           In other words,

 do the claims contain an “inventive concept” sufficient to transform

 the nature of the claim into a patent eligible one?           Alice, 134 S.

 Ct. at 2355.

      (3)   Alice Step One Analysis

                                       17
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 18 of 78 PageID: 54280




       Defendants essentially argue that EagleView’s Patents fail the

 first Alice step because they disclose nothing more than “putting a

 roofer on a roof” with a tape measure which measurements are then

 inputted into a computer from which a report is generated.

 Ironically, as mentioned above, at the time of EagleView’s patented

 technology, Defendants sang a different tune hailing EagleView’s

 invention as the “only one” that spans the two worlds of 3D imaging

 and analytics and accurate roof estimation. (PTX 624.0014)8           Putting

 aside Defendants’ reversal of course, however, it is clear that

 EagleView’s invention solved the problem of generating a roof repair

 estimate without direct “human measurement of a roof.”           (Judge

 Kugler’s Section 101 Opinion, Dkt. 557, at 10-11).          “The computer

 correlates with or without user input different location [] points

 on two, different, non-stereoscopic aerial views and then” generates

 a model of the roof. (Id.)      The evidence at trial was undisputed

 that before EagleView’s inventions, repairing or replacing a roof

 meant asking a roofer or contractor to climb the roof to take




 8   See also PTX-615.2, PTX-615.1, PTX-076.1 (Defendants’ praising of
     EagleView’s technology)

                                       18
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 19 of 78 PageID: 54281




 measurements of the roof, taking into account such things as the

 style and pitch.     Human involvement was necessary because, as common

 sense should dictate, all roofs are not the same.

      Turning to Judge Kugler’s Opinion, the Court first considered

 the first step under Alice, describing it as a “meaningful first-

 step filter.” (Section 101 Opinion, Dkt. 557, p. 4).           As the Court

 correctly held, “for claims that recite a computerized method, the

 inquiry focuses on ‘whether the claims are directed to an

 improvement in computer functionality versus being directed to an

 abstract idea.’” (Id.) (quoting Visual Memory LLC v. NVIDIA Corp.,

 867 F.3d 1253, 1258 (Fed. Cir. 2017)).

      Judge Kugler rejected Defendants’ argument that the Patents-in-

 Suit are just computerized routines of what a human could do without

 the software and because the use of a computer is nothing more than

 a replacement for mental activity, the claims are not abstract

 ideas.   The Court specifically found various claim elements that set

 forth a technological solution to the well-known problem of

 generating a roof report without a human’s manual, direct

 measurement of a roof.

      As it did at trial, and does so here again, this Court agrees

 with Judge Kugler’s assessment of the claims.         An examination of the

                                       19
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 20 of 78 PageID: 54282




 ‘436 Patent uses specific images of a roof, one image “provid[ing] a

 top plan view of the roof” and the other image “provid[ing] an

 oblique perspective view of the roof.”        (‘436 Patent, 1:31-32, 2:18-

 21).   The ‘436 Patent then correlates these specific images, i.e.

 non-stereoscopic images - in a specific way by “receiving an

 indication of pairs of points on the two or more images.”            (Id. at

 1:38-39, 2:22-25) (emphasis added).        Thus, the Patent addresses a

 concrete, tailored approach to measure the roof from which a roof

 estimate report is generated.       There is nothing abstract about this.

        An examination of the ‘840 Patent, ‘770 Patent, and ‘376 Patent

 leads the Court to the same conclusion.        Like the ‘436 Patent’s

 claims, each asserted claim of the ‘840, ‘770, and ‘376 Patents

 requires specific, tangible images as inputs and generates tangible

 roof-estimate reports as outputs.       Each also requires modifying a

 model of the roof based on specific adjustments to claimed markers

 on the 2D roof images.      See ‘840 Patent at 24:40-60 (“modify a model

 of the roof based on the received indication of the pitch” using a

 “pitch determination marker”); ‘770 Patent at 23:66-24;28, 25:4-9

 (creating a “digital wire frame model” based on “moving” “visual

 marker[s]” in a “graphical user interface”); ‘376 Patent at 26:25-48



                                       20
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 21 of 78 PageID: 54283




 (generating a report by “calculat[ing] a pitch roof section based on

 the adjustment of [a] pitch determination marker.”)

      More specifically, Claims 2 and 36 of the ‘436 require

 generating “a three-dimensional model of the roof that includes a

 plurality of planer roof sections that each have a corresponding

 slope, area, and edges” using the correlation technique of receiving

 pairs of points on two aerial images that are “not a stereoscopic

 pair.”

      Claim 10 of the ‘840 Patent requires “display[ing]” an image

 and “pitch determination marker” such that the marker “is overlaid

 on the aerial image of the building having the roof” and is

 “operable to indicate pitch of a planar roof section.”           (‘840 Patent

 at 24:45-51).    Based on the “indication of the pitch” from the

 marker, the system then “modif[ies] a model of the roof” and

 “provide[s] roof measurement information.” (Id. at 24:40-60).

      Claim 12 of the ‘770 Patent requires a graphical user interface

 in which a user moves a “first visual marker” in the same display

 window as a “first aerial image”; a “second visual marker” is then

 displayed in the same window as a “second aerial image” based on the

 user’s movement of the first visual marker; and a “wire frame model”



                                       21
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 22 of 78 PageID: 54284




 of the roof is constructed based on where the user moved the first

 visual marker. (‘770 Patent at 23:66-24:29, 25:4-9).

      Claim 20 of the ‘376 Patent requires “adjust[ing] a pitch

 determination marker overlaid on a photographic aerial image in

 response to [user] manipulation” of the marker; “calculat[ing] a

 pitch of the planar roof section” based on the user’s adjustment;

 and “generat[ing] and output[ting] a roof estimate report ... for

 [the] repair and/or constructing [of] the roof structure of the

 building.” (‘376 Patent at 26:25-48).

      Claim 26 of the ‘454 Patent requires displaying “line

 drawing[s] representing features of the roof overlaid on the” aerial

 images, then modifying the roof model “in response to user input

 [that] chang[es] a line in [a] first line drawing.” (‘454 patent at

 27:6-43).

      As Judge Kugler found, and this Court concurs, the “claims are

 directed to methods and systems by which a user may”: 1) specify

 points on two different, non-stereoscopic, aerial views of a roof or

 roof section; 2) have those points correlated to each other; 3)

 change locations of the specified points on the two aerial views;

 and 4) then have the software calculate the geometry in terms of

 slope, area, and perimeter of those roof views.”          Dkt. 57, at 9.     In

                                       22
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 23 of 78 PageID: 54285




 short, the claims present a solution, having the computer correlate

 two non-stereoscopic views of different sections of a roof, to the

 method of climbing up on the roof.         There is nothing abstract about

 this, and they are not directed to abstract ideas.

      Just as “the application of physics [can] create an improved

 technique for measuring movement of an object on a moving platform,”

 and “claims directed to a new and useful technique for defining a

 database that runs a general-purpose computer equipment are patent

 eligible,” EagleView’s claims are directed to improved systems,

 media, and methods for using non-stereoscopic photographs to

 generate accurate roof models and reports.         See Thales Visionix Inc.

 v. United States, 850 F.3d 1343, 1349 (Fed. Cir. 2017)(citing

 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337–38 (Fed. Cir.

 2016)).

      This Court must be careful to avoid oversimplifying the claims

 by looking at them generally and “failing to account for the[ir]

 specific requirements.” McRO, Inc. v. Bandai Namco Games Am. Inc.,

 837 F.3d 1299, 1313 (Fed. Cir. 2016)(citation omitted).           So, too,

 must Defendants.     Xactware and Verisk argue that the Asserted Claims

 are directed to the “abstract ideas of photogrammetry-- i.e.,

 calculating measurements from photos using well-known mathematical

                                       23
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 24 of 78 PageID: 54286




 principles-- and/or modifying an output based on an input from a

 user” (Moving Brief, Dkt. 864, at 9), but they improperly

 oversimplify the Patents and focus on a few “well-known math

 equations” and “data-manipulation methods” to illustrate their

 flawed point. (See, e.g., ‘436 Patent at 4:54-57 and ‘840 Patent at

 4:35-37 (describing a “calibration module” to calculate slope and

 length based on the rise and the run); ‘436 Patent at 7:1-7 and ‘840

 Patent at 5:28-35 (describing a “reconstruction algorithm” from

 “textbooks, trade journals, and academic publications” to create a

 3D model); ‘436 Patent at 8:49-52 and ‘840 Patent at 4:35-37

 (describing the use of a photo instead of measuring tape to

 determine rise and run, without claiming a specific method of doing

 so even permitting measurements “automatically” by photo)).            Simply,

 Defendants ignore the claim language.        This approach is fatal to

 their § 101 challenge.

      In the final analysis, Judge Kugler correctly held that the

 relevant claims are patent eligible under step one of the Section

 101 inquiry.    Thus, this Court need not address Defendants’ step two

 argument and the asserted error of not submitting the issue to the




                                       24
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 25 of 78 PageID: 54287




 jury.9      Accordingly, because Defendants have not met their burden of

 demonstrating that the patented technology is directed to an

 abstract idea, Defendants’ Motion for a New Trial on the issue of

 ineligibility will be denied.

        B.     Invalidity

        The jury found that Defendants had not proven, by clear and

 convincing evidence, that any of the Asserted Claims were invalid as

 either obvious or anticipated. (Dkt. 796, Verdict Sheet Questions 5-

 12).     Defendants challenge that finding, arguing that (1) two

 primary pieces of prior art-- Sungevity and Hsieh-- render all of

 the asserted claims anticipated or obvious, as Defendants’ expert,

 Dr. Mundy, testified at trial (Moving Brief, Dkt. 864, at 18); (2)




 9   Even if the Court were to reach step two of the § 101 inquiry,
      however, the Court would find, for the reasons expressed by Judge
      Kugler, that the Asserted Claims recite an inventive concept. (See
      Opinion, Dkt. 557, at 11) This Court sat through the trial. It
      became crystal clear that EagleView’s inventions were nowhere close
      to resembling the practice of climbing on rooftops with tape
      measures in hand. EagleView’s inventions were groundbreaking, and
      no one disputed that until this litigation. Thus, putting aside
      this Court’s uncertainty as to what “material disputed facts at
      step two “Judge Kugler identified” according to Defendants (Def.
      Reply Brief, Dkt. 874, at 7), this Court properly declined to submit
      this § 101 challenge to the jury.

                                       25
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 26 of 78 PageID: 54288




 other prior art rendered certain claims obvious; and (3) a new trial

 as to invalidity is warranted because the Court erroneously admitted

 evidence of Defendants’ nine inter parties review actions (“IPR”)

 all of which were rejected by the Patent and Appeal Board (“PTAB”).

 The Court addresses each argument in turn.

        (1)   Sungevity/Hsieh

        Defendants first argue that U.S. Patent No. 8,417,061 entitled

 “Methods and Systems for Provisioning Energy Systems” and issued on

 April 9. 2013, (“Sungevity”) and a document by Hsieh entitled

 “Design and Evaluation of a Semi-Automated Site Modeling System,”

 Carnegie Mellon, November 1995 (“Hsieh”) render all of the Asserted

 Claims anticipated and obvious.       Both pieces of prior art, they

 contend, disclose all elements of the Asserted Claims.           EagleView

 disputes the premise of this argument, asserting that the trial

 evidence demonstrated that neither Sungevity nor Hsieh are prior

 art.   The jury found that Defendants had failed to meet their burden

 of proof by clear and convincing evidence.         Thus, for Defendants to

 prevail on the instant Motion for a New Trial on this issue,

 Defendants must establish that their trial evidence was

 “overwhelming, leaving no room for the jury to draw significant

 inferences in favor of” EagleView.         Gay v. Petsock, 917 F.2d 768,

                                       26
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 27 of 78 PageID: 54289




 771 (3d Cir. 1990).     In other words, the trial evidence must

 demonstrate that “the jury’s verdict in [EagleView’s] favor was

 impermissible.” Id.     See also Core v. Wireless Licensing S.A.R.L. v.

 LGElecs., Inc., 880 F.3d 1356, 1364 (3d. Cir. 2018).

      A patent claim is invalid as anticipated if “the invention was

 . . . patented or described in a printed publication . . . before

 the invention thereof by the applicant for patent.” 35 U.S.C. §

 102(a).    A patent claim may be invalid as obvious.        35 U.S.C. §

 103(a).    “Obviousness is a question of law with several underlying

 factual inquiries: (1) the scope and content of the prior art; (2)

 the differences between the prior art and the claims at issue; (3)

 the level of ordinary skill in the field of the invention; and (4)

 objective considerations such as commercial success, long felt but

 unsolved need, and the failure of others.”         Transocean Offshore

 Deepwater Drilling, Inc. v. Maersk Drilling USA, Inc., 699 F.3d

 1340, 1347 (Fed. Cir. 2012); see also Ecolochem, Inc. v. S.

 California Edison Co., 227 F.3d 1361, 1376 (Fed. Cir. 2000)

 (observing that secondary considerations of non-obviousness include

 commercial success, long felt but unsolved needs, and failure of

 others).



                                       27
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 28 of 78 PageID: 54290




      The Court turns to the question as to whether Sungevity or

 Hsieh are even prior art.      As to Sungevity, EagleView’s inventor,

 Mr. Chris Pershing, testified that he conceived of the claimed

 inventions no later than December 2, 2006, and he reduced the

 inventions to practice by January 2008. (Tr. Transcript, Dkt. 804,

 at 505-06, 553).     The testimony of EagleView’s expert, Professor

 Robert Louis Stevenson, and Mr. Pershing’s notebooks further

 supported a finding that Sungevity, with an earliest possible filing

 date of February 1, 2008 (Mundy DDX-67), was not prior art.

 Professor Stevenson testified that on January 1, 2008, EagleView

 “started selling their roof reports. So, that’s when they actually

 had a working system that practiced the patent.”          (Tr. Transcript,

 Dkt. 807, at 1277).     Similarly, the December 2, 2006 notation in Mr.

 Pershing’s notebook reads:

            How to calculate pitch?

            (1)   Locate several co-planer points on the on-axis
            image. Calculate distance between points.

            (2)   Locate same points on off-axis (oblique) view.

            (3) Solve the set of equations that maps the
            transformation of the coordinate systems from V1 to V2
            using the markers location in steps (1) and (2).

            (4) Once the transformation matrix is known, the length
            calibrated in step (1) can be mapped onto view V2. New

                                       28
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 29 of 78 PageID: 54291




             distance in view V2 can now be calculated.          This will
             allow pitch angle to be determined.

 (PTX-457.0019)10

        As to Hsieh, EagleView introduced evidence at trial supporting

 a finding that Hsieh was not publicly available.          The Hsieh

 reference itself is a student paper which lacks any indication that

 it was publicly available when it was completed at any time prior to

 the critical dates. (DTX-354).       Moreover, while Defendants

 introduced evidence that Hsieh’s academic advisor, Professor Dave

 McKeown, may have obtained Hsieh’s paper, the jury could have found,

 as EagleView argued at trial, that McKeown’s possession of the paper

 did not amount to public availability because McKeown was Hsieh’s

 lab supervisor and therefore would have had private access to his

 student’s research.     See Tr. Transcript, Dkt. 815, at 2970.

        Perhaps more to the point, Defendants’ evidence regarding

 Hsieh’s public accessibility amounted to no evidence at all.

 Relying on an article written by Professor McKeown, which cited




 10    This evidence corroborates Mr. Pershing’s testimony and directly
      contradicts Defendants’ assertion that EagleView offered no
      corroborating evidence at trial. (See Reply Brief, Dkt. 874, at 9)

                                       29
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 30 of 78 PageID: 54292




 Hsieh (DTX-377), Defendants attempted to draw the inference that

 Hsieh must have been publicly available; however, Defendants’

 expert, Dr. Joseph L. Mundy-- the only defense witness to address

 this issue-- did not know how Professor McKeown would have obtained

 the Hsieh paper (Tr. Transcript, Dkt. 815, at 2969-70), and only

 offered bald, conclusory speculation about its accessibility, merely

 stating, “a reference to a paper should be publicly available to

 other researchers.” (Tr. Transcript, Dkt. 815, at 2667)

        The record clearly established that there was more than

 sufficient evidence for the jury to conclude that neither Sungevity

 nor Hsieh were prior art.      Defendants’ evidence was far from

 “overwhelming, leaving no room” for the jury to draw significant

 inferences in favor of” EagleView, Gay, 917 F.2d at 771.           The jury’s

 verdict reflects that it did, indeed, draw those inferences and

 there is no reason to disturb their verdict.11




 11    Even if these were prior art, the Court would find that Defendants
      failed to meet their burden of showing that either disclosed the
      Asserted Claims for the reasons set forth in EagleView’s sur-reply
      brief. (See Dkt. 897) In particular, as Dr. Mundy testified, Hsieh’s
      recommended approach used only single images (DTX-354.25-26),
      whereas the ‘436 Patent requires two aerial images. (Tr.



                                       30
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 31 of 78 PageID: 54293




        Finally, Defendants make no attempt in their briefs to show how

 the evidence was so “overwhelming” in their favor that there was no

 room for the jury to find that the other references were not prior

 art.   Only in their reply brief do they contend that as for

 Applicad, Labe and Avrahami only there was “uncontroverted evidence”

 that each was publicly available.       (Def. Reply Br., Dkt. 874, at

 15).   Not true.   As Plaintiff set forth in its opposition, Dr.

 Mundy’s testimony as to each reference was tenuous, perhaps

 speculative.    See Dkt. 872, at 32 (summarizing testimony).          Such

 evidence is insufficient to upset the jury’s verdict.

        (2). Other Prior Art

        Defendants also argue that, in addition to Sungevity and Hsieh,

 (a) Labe, Labe in combination with Verma, and Labe in combination

 with Verma and Aerowest render obvious claim 10 of the ‘840 patent;

 (b) Labe in combination with Verma and Aerowest render obvious claim

 20 of the ‘376 patent; and (c) Avrahami, and Avrahami in combination




   Transcript, Dkt. 815, at 2970-73)     As to Sungevity, Dr. Mundy
   admitted that he had “no reason to dispute” (Tr. Transcript, Dkt.
   815, at 2949-52) the PTO’s conclusion that Sungevity’s claims were
   copied from EagleView’s patents. (DTX-461.0083)

                                       31
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 32 of 78 PageID: 54294




 with Applicad, render obvious claim 12 of the ‘770 patent. (Moving

 Brief, Dkt. 864, at 19).      According to Defendants, Dr. Mundy’s

 expert opinion that these combinations rendered the Asserted Claims

 obvious was “unrebutted.”      Id.   This argument, however, ignores the

 substantial volume of evidence of non-obviousness that EagleView

 presented at trial.

      Most notably, the evidence of the long-felt but unmet need

 satisfied by EagleView’s claimed inventions was overwhelming and

 unrebutted.    Indeed, even Defendants’ own internal documents clearly

 established this element of non-obviousness.         (See Tr. Transcript

 Dkt. 808, at 1259:15-1260:8, 1263:11-1269:6, 1271:8-20; PTX630)

 (“Eagle View–Pictometry combination is the first that is even close

 to something that we feel is a potential winning solution”); PTX-615

 (“State Farm has pushed us in this direction for the last 2 to 3

 years but we did not have anything that emerged as possible.”); PTX-

 631.0002 (Farmers Insurance account manager “would love to see this

 technology integrated into Sketch”); PTX-269; PDX-5.94)




                                       32
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 33 of 78 PageID: 54295




        Defendants attempt to ignore this and other evidence12 by

 arguing that EagleView failed to show a nexus between the evidence

 and how roof reports are generated. (Reply Brief, Dkt. 874, at 10).

 The trial record, however, is replete with instances where EagleView

 demonstrated how the claimed inventions resulted in more accurate

 roof reports (see Tr. Transcript, Dkt. 804, at 488-89, 537, 1031;

 PTX-269.002-03) and how the accuracy of those roof reports, in turn,

 drove customer demand. (See, e.g., PTX-173.0012--Bloomberg News

 Article: “Joe Graham, a 28-year-old sales rep and estimator at

 Collis Roofing in Longwood, Fla., started using EagleView reports

 earlier this year for sales calls and estimates for people getting

 new roofs.    He says he continued to measure by hand for several

 weeks, because he didn’t trust the software.         Now, Graham agrees

 that EagleView reports cut down on arguments with insurers, because




 12    EagleView introduced evidence from which the jury could      have found
      that Defendants copied its invention, see willfulness         discussion
      infra, and that others had tried but failed to create         a “winning
      solution” to the problem solved by EagleView’s patented       technology
      (PTX-630).




                                       33
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 34 of 78 PageID: 54296




 ‘most insurance carriers at this point treat it as gospel.’”; PTX-

 615.1).13

         In a nutshell, there was overwhelming evidence of secondary

 considerations of non-obviousness to the specific inventions and

 claims in this case.

         (3)   IPR Evidence

         Defendants next assert that the IPR evidence was irrelevant,

 and “the Court erroneously permitted [EagleView] to confuse the

 jury” when it allowed EagleView to introduce that evidence. (Moving

 Brief, Dkt. 864, at 22).      However, as EagleView correctly observes,

 and the record reflects, the Court exercised its discretion to admit

 the IPR evidence to address Defendants’ misleading presentation of




 13
      Indeed, this Court’s Opinion granting EagleView’s Motion for
      Permanent Injunction thoroughly explained why Defendants’ argument
      in this regard fails.(See Dkt. No. 841, at 12 (“roof reports are
      made by the processes claimed in EagleView’s patents . . . every
      Asserted Claim requires generation of a ‘roof estimate report.’ . .
      . Those reports, the evidence shows, are in demand because of their
      accuracy (and resulting cost savings) [Trial Transcript p. 1478-81,
      PTX-126], which accuracy is the direct result of the claimed
      inventions.   That is, the roof reports are accurate (and cost-
      effective) precisely because the patented software correlates points
      on stereoscopic roof images. Thus, when customers demand accuracy,
      they are, contrary to Defendants’ argument, effectively demanding
      the patented software.”)

                                       34
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 35 of 78 PageID: 54297




 evidence to the jury.     Frankly put, it was Defendants who,

 intentionally or not, confused the jury, not EagleView.           As the

 record further reflects, preventing or at least minimizing

 Defendants’ misleading evidence presentation was no easy task in

 this regard.    It was one of those Alice’s Adventures in Wonderland

 moments.

      Where a motion for a new trial is based on the admissibility of

 evidence, “the trial court has great discretion . . . which will not

 be disturbed on appeal absent a finding of abuse.”          Link v. Mercedes

 Benz of N. Am ., Inc., 788 F.2d 918, 921-11 (3d Cir. 1986)(internal

 citation and quotation omitted); see generally Gen. Elec. Co. v.

 Joiner, 522 U.S. 136, 141-42 (1997)(“We have held that abuse of

 discretion is the proper standard of review of a district court’s

 evidentiary rulings.     Indeed, our cases on the subject go back as

 far as Spring Co. v. Edgar, 99 U.S. 645, 658, 25 L.Ed. 487 (1879),

 where we said that ‘[c]lasses arise where it is very much a matter

 of discretion with the court whether to receive or exclude the

 evidence; but the appellate court will not reverse in such a case,

 unless the ruling is manifestly erroneous.’”).          Defendants sowed the




                                       35
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 36 of 78 PageID: 54298




 seeds of confusion14 at the very outset of the trial, asserting in

 their opening statement that the Patent Office found invalid all 56

 claims of the ‘436 Patent:

        Well, in this case, you will see it actually took over four-
        and-a-half years from 2007 until October 2011 before the
        claims of the ‘436 patent were allowed. 56 claims were
        allowed. And then that patent went into reexamination. And
        the next thing that happened was all 56 claims were rejected
        based upon prior art that the Patent Office considered
        during the reexam. So, here’s the Patent Office telling you
        that, oops, we made a mistake in 2011 issuing those claims.
        Now that we see certain prior art references, we know those
        claims are invalid. So, they are all rejected. So that’s
        what happened on the reexamination, the patent office itself
        acknowledging that it can make a mistake.

 Tr. Transcript Dkt. 803, at 388-89 (emphasis added).           Although the

 jury was then told that it was “the ultimate decision maker on

 whether or not it’s a valid claim,” id., Defendants omitted any

 mention of what transpired after the PTO’s reexamination.




 14   The Court observed on more than one occasion. (See, e.g., Tr.
      Transcript, Dkt. 810, at 1773)(“THE COURT: Well, what I think, and
      it comes up again . . . it’s somewhat an exercise in paralipsis,
      and what I mean by that is, it seems as if the defendants are
      throwing out an idea without really saying why they’re throwing it
      out there, to get the jury to think, hmm, what’s going on here.. .
      . You kind of throw it out there without saying it, and then you
      plant the seed.”)

                                       36
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 37 of 78 PageID: 54299




         Notably, it was the Defendants who had filed a pre-trial Motion

 in Limine to preclude any reference to the IPR proceedings but not

 reexamination proceedings.       See Dkt. 586.    They argued, in part,

 that reference to the IPR proceedings would present a substantial

 danger of confusing the issues and misleading the jury.           Dkt. 586-1,

 at 6.     EagleView opposed the motion, arguing (1) that the IPRs were

 directly relevant to willful infringement, (2) that the prior art

 considered by the U.S. patent and Trademark Office was the same

 prior art considered and rejected by its own expert, Dr. Stevenson,

 and thus goes to the weight of the evidence, and (3) that the

 proceedings were highly relevant to secondary considerations of non-

 obviousness.     See Dkt. 637.   The Court recognized the probative

 value of the IPRs, particularly as to the issue of willful

 infringement, but deferred its ruling:

         This oral argument’s (sic) convinced me that I need to defer
         my ruling on it.    I agree with the plaintiffs that it’s
         relevant to willfulness, I think there is some probative
         value to it. However, I think it requires a 403 balancing.
         Because I will not get into a whole trial within a trial
         about what . . . these proceedings before the patent board
         are. It’s going to get too confusing for the jury.




                                       37
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 38 of 78 PageID: 54300




 Tr. Transcript, Dkt. 802, at 106.15

        After the opening statement, on cross-examination of

 EagleView’s first witness, Dr. Pershing, Defendants attempted to

 limit Dr. Pershing’s testimony regarding the ‘436 Patent in a manner

 that again presented an incomplete-- and therefore misleading--

 picture of what had happened with regard to the ‘436 Patent:

        Q. I think, Mr. Pershing, I think you testified yesterday
        that you saw the reexamination process as an affirmation of
        the validity of the original patent. Do you recall that,
        saying that, sir?

        A. Yes, that’s my interpretation.

        Q. And that -- but you know during that reexamination process
        that the original patent had 56 claims, and they were all
        rejected based upon Aerowest as a prior art reference; isn’t
        that correct?

        A. So there is a process that goes on with the examiner back
        and forth, and so initially I believe their first reaction
        was to reject the claims, but then after further discussion
        and --

        Q. I think you’ve answered my question, sir.16




 15   Defendants’ current position that the IPR proceedings “were not
      relevant” but reexamination proceedings are is perplexing. Dkt.
      864, at 22.
 16   That counsel attempted to prevent the witness from finishing his
      answer as to what exactly that “rejection” meant illustrates the
      legerdemain that troubled the Court.

                                       38
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 39 of 78 PageID: 54301




      A. Then they were -- they were -- they were reissued, some
      of them, with the minor changes.

      Q. All right. And I think that’s what you said yesterday,
      but you recall that there was -- there was in the, and still
      is in the file history of that patent a page from July 2013
      that says claims 1 to 56 are rejected; isn’t that right? And
      we’ve displayed that --

      A. If that’s in the history, then that --

      Q. All right. I’m going --

      A. If that’s what the history says is the reason for the
      rejection, but -- and I can’t say that the examiner rejected
      them for a single solitary reason or through some combination
      of references that they saw at the time.

 (Tr. Transcript, Dkt. 805, at 684-85)

      Further on during the trial, on cross-examination of

 EagleView’s expert, Dr. Robert Stevenson, Defendants asked, “Okay.

 And in fact the Patent Office during that reexamination procedure

 determined that all 56 of those claims weren’t patentable. It

 rejected them, didn’t it?” and Dr. Stevenson answered, “There was a

 -- you’ve shown numerous times this nonfinal rejection that they --

 that they issued.” (Tr. Transcript, Dkt. 808, at 1368) (emphasis

 added).




                                       39
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 40 of 78 PageID: 54302




      The cross-examination of Dr. Stevenson did not let up; a

 deliberate effort was made to get the point across to the jury that

 the Patent Office rejected the claims:

      Q. The patent Office never rejected that claim?

      A. The Patent Office was going back and forth with the
      inventors of this process. They added that language. The
      Patent Office never reached a determination that that claim
      was invalid as it stood.

      Q. The Patent office did reject that claim, though, you
      admitted it. During the reexamination process the Patent
      Office rejected the claim without that italic language,
      didn’t it?

      A. It was a nonfinal rejection, which means the Patent
      office was considering and wanted to understand, understand
      deeper.

      Q. A nonfinal rejection is a rejection, isn’t it, Dr.
      Stevenson?

      The Court: He’s answered the question.

 (Tr. Transcript, Dkt. 808, at 1372.)

      Thus, by the time Defendants’ own expert, Dr. Mundy took the

 stand, the misleading suggestion that the Patent Office had found

 the ‘436 Patent invalid had been repeatedly presented to the jury,

 as the Court so observed. (See Tr. Transcript, Dkt. 813, at 2590,

 “THE COURT: . . . I think that so much has been thrown at the jury,

 and what’s just been highlighted for me in the opening . . . I think


                                       40
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 41 of 78 PageID: 54303




 was a mischaracterization.”)       Yet, the Court continued to exercise

 caution, advising the parties of its view that “to even the playing

 field, it just should all . . . come[ ] in”         but the Court reserved

 judgment until it heard Dr. Mundy’s testimony.          Id. at 2590 (“it

 will depend upon how he says it, what he says, and in what context

 he says it”). (emphasis added).

       Dr. Mundy continued on to render his expert opinion that the

 six Asserted Claims of the Patents were invalid.          Dr. Mundy

 testified: “during the initial reaction during the reexamination,

 was that all the claims of the ‘436 Patent . . . were rejected over

 the information contained in AeroWest.”        Dkt. 813, at 2670 (emphasis

 added).   The Court felt compelled to ask a clarifying question: “THE

 COURT:    And a point of clarification.      There’s been some testimony

 that the jury has heard that it didn’t necessarily mean that they

 were finally rejected because of 1A, the Claims 1 through 56 are

 subject to reexamination.      Do you agree with that?      THE WITNESS: I

 do.   THE COURT: Okay. Thank you. Next question.” (Tr. Transcript,

 Dkt. 813, at 2672).     It is true that Dr. Mundy did go on to explain

 that the ‘436 claims were subsequently allowed during later

 reexamination because language was added to the claims.           He opined



                                       41
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 42 of 78 PageID: 54304




 that the new language, however, was not sufficient to distinguish

 the claims over AeroWest:

        Well, one fact that I think wasn’t available perhaps to the
        examiner is that any pair of images can be converted to a
        form which is equivalent to the form that would be provided
        by a stereoscopic pair.

 (Tr. Transcript, Dkt. 813, at 2673).        But by then the Court had

 determined that the damage had been done (a Rule 50(b) determination

 should defer to “the judge who saw and heard the witnesses and has

 the feel of the case,” Unitherm 546 U.S. at 401).          It was only after

 Dr. Mundy’s direct testimony – after Defendants planted the

 misleading seed -- that the Court made the evidentiary ruling that

 all of the evidence regarding the IPRs was admissible, explaining,

 “the doors were opened [by Defendants] so widely that at this point

 I think the only fair thing to do is let them in and have the

 parties argue exactly what they’ve been arguing.”          (Tr. Transcript,

 Dkt. 138, at 2794, 3345-46).17




 17   In fact, in an earlier attempt to balance the prejudice and
      probative value factors, the Court had permitted cross-examination
      as to the IPR issue in a limited manner. (See Order granting in
      part and denying in part EagleView’s Motion in Limine, Dkt. 780)

                                       42
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 43 of 78 PageID: 54305




      On cross-examination, counsel for EagleView attempted to cure

 the confusion and prejudice:

      Q. Okay. And let’s, sticking at a high level, some of the
      prior art that Xactware submitted to the Patent Office, in
      its requests for the Patent Office to invalidate the [five]
      patents, is the same prior art that you were talking to the
      jury about.

      A. That’s true.

      Q. Okay. And you did talk to - - testify to the jury about
      some of the Patent Office proceedings, specifically, the
      reexamination proceedings?

      A. Yes. I consider that different from IPR, though. That’s
      a completely different matter.       That was brought by
      EagleView themselves, and so . . .

      Q. And it’s fair to say . . . in your direct testimony [you
      did not] tell the jury about the IPR proceedings that we
      are talking about now?

      A. No . . . . It’s not that I held it back.         It just wasn’t
      relevant to what we were talking about.

 (Tr. Transcript, Dkt. 813, 2808-10).

      Clearly, the fact that Defendants (through Dr. Mundy’s

 testimony) improperly suggested that the Patent Office had rejected

 the claims, without more of an explanation to the jury (other than a

 fleeting reference to later reexamination) could not stand without




                                       43
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 44 of 78 PageID: 54306




 some clarifying evidence.18      Moreover, whether Dr. Mundy did “hold

 back” or intended to mislead the jury was something the jury would

 have to decide.

        In any event, Defendants can hardly complain that the admission

 of IPR evidence caused by their misleading tactics prejudiced them.

 The Court gave Defendants ample opportunity to explain what the PTAB

 actions really meant.     Dr. Mundy testified, in part:

        Q.  And, in total, there were nine separate requests by
        Xactware to invalidate the five patents-in-suit, correct?

        A.   Sounds about right, I guess.

        Q.  Okay. And the Patent Office rejected every single one
        of them, right?

        A.   I wouldn't say that's fair to say.

        Q.  Okay. The Patent Office denied all of Xactware’s
        requests, correct?

        A.  Well, there is a difference between denying that the
        patents are -- or claiming that the patents are valid versus
        not even considering to answer the question. So I would like
        to make a distinction between those two cases.

        Q.   And, in response to Xactware’s request -- withdrawn.




 18   Cf. Alice’s Adventures in Wonderland Chap. XI (“For some minutes
      the whole court was in confusion”).

                                       44
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 45 of 78 PageID: 54307




      In response to Xactware’s requests to invalidate the
      patents-in-suit, the Patent Office did not find any of the
      claims of the patents-in-suit invalid, correct?

      A.   That’s true.

      Q.   Okay.

      A.  But some of them, they didn’t even consider. So, I would
      say it’s zero outcome, right?

 (Tr. Transcript, Dkt. 813, at 2808-09).

      The foregoing demonstrates why this Court in the end admitted

 the IPR evidence.     A Rule 403 balancing may not be a perfect one but

 it is the best the Court can do to even the playing field.            Even in

 the instant Motion, Defendants continue to downplay the prejudice

 they created by suggesting that they introduced the evidence

 regarding the rejection of the ‘436 Patent’s claims because it “is

 part of the prosecution history and hence directly relevant to that

 patent’s scope.”     (Reply Brief, Dkt. 874, at 10).       Such

 justification is a weak one at best. Jurors should be given the

 whole story, not half of one.

      In sum, in the Court’s final analysis, admission of the IPR

 evidence was necessary during trial to remedy the misleading picture




                                       45
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 46 of 78 PageID: 54308




 that Defendants presented from the very outset of trial.19

 Accordingly, because Defendants have not met their burden of

 demonstrating that the Patents in Suit were anticipated or obvious,

 Defendants’ Motion for a New Trial on the issue of invalidity will

 be denied.




 19   It bears noting that the Court further attempted to balance the
      probative and prejudice factors by instructing the parties to
      prepare a limiting instruction to the jury to clarify that the
      PTAB’s findings were not binding on the jury. (Jury Instructions,
      Dkt. 794, at 37 (“I instruct you that as a matter of law the
      decisions in any IPR proceedings are not binding on you with regard
      to the validity or invalidity of any of the patents in this case.
      You may give these decisions any weight you decide.”))(See also Tr.
      Transcript, Dkt. 818, at 3449).

      Moreover, it is also important to note that admission of IPRs is
      not per se prohibited. Certainly, repeated failures to
      invalidate the patents are probative as to willfulness. See,
      e.g., Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct. 1923,
      1932-33 (2016) (“The subjective willfulness of a patent
      infringer, intentional or not knowing, may warrant enhanced
      damages.”) IPR denials may be relevant to rebutting a
      defendant’s invalidity assertions at trial that conflict with
      positions taken earlier during the IPR. There is also the risk
      in a given case that unless the IPR denials are introduced, the
      jury may wrongly infer that the prior art was not before the
      Patent Office even though it was considered and rejected. The
      foregoing demonstrates valid reasons why a court might wish to
      admit IPR denials. In this case, the Court did not fully address
      the foregoing reasons because of Defendants’ conduct.



                                       46
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 47 of 78 PageID: 54309




       C.    Infringement

       The jury found that EagleView proved, by a preponderance of the

 evidence, that Defendants directly, and indirectly, infringed all of

 the Patents-in-Suit. (Dkt. 796, Verdict Sheet Questions 1 - 3).

 Defendants assert that they are entitled to a judgment as a matter

 of law because they assert the Court erred in its claim construction

 and in excluding Defendants’ evidence concerning certain language in

 the draft merger agreements between EagleView and Defendants.            The

 Court holds neither it, nor Judge Kugler, erred.

 (1)   Claim Construction

       Defendants assert that: (a) as to the ‘840 and ‘376 patents,

 “Judge Kugler erred in ruling that ‘a wire frame may be a pitch

 determination marker’” and that “[a]t trial, the Court compounded

 Judge Kugler’s error.” (Reply Brief, Dkt. 874, at 13, 16)(italics in

 the brief); (b) as to the ‘454 and ‘770 patents, Judge Kugler erred

 by rejecting Defendants’ proposed claim construction, ruling that no

 construction was needed; and (c) as to the ‘436 patent, the Court

 erred at trial by excluding Defendants’ expert testimony as to

 whether Defendants’ accused product fell within the scope of the

 claims.

       (a)   ‘840 and ‘376 Patents

                                       47
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 48 of 78 PageID: 54310




      Defendants maintain that the pitch determination marker and the

 wireframe are distinct components of the patented invention. (Moving

 Brief, Dkt. 864, at 14).      This Court disagrees, as did Judge Kugler.

 The specification of the ‘840 patent describes how the “wire frame”

 can be “directly manipulated by the operator in order to make

 adjustments to the underlying model of the roof,” allowing the

 operator to “increase or decrease the length of [a] line segment”

 such that “the illustrated pitches are determined by the roof

 estimation system based [in part] on . . . the operator’s

 specification of the wire frame model.”        (PTX-3.40-41 at 15:56-61,

 15:27-34, 15:2-4, 14:24-46).       As Judge Kugler found, the patents

 disclose an iterative process, and this Court agrees.           (See Markman

 Opinion, Dkt. 332, p. 12). (“Pitch adjustment by the operator’s

 action is an iterative activity.       The previous roof model can, in

 effect, serve as the new pitch determination marker upon which an

 operator can act. . . Since the ‘840 patent unambiguously describes

 it, a person of ordinary skill in the art would understand the

 iterative and interrelated nature of pitch determination activity,

 roof model construction activity, and roof model review activity.”)

 Indeed, Defendants conceded as much at trial, stating, “we fully



                                       48
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 49 of 78 PageID: 54311




 admit, there are even examples of wireframes in the patent that are

 pitch determination markers.” (Tr. Transcript, Dkt. 810, at 1789)

      Further, because this Court holds that Judge Kugler did not

 err, it necessarily follows that this Court’s rulings consistent

 with Judge Kugler’s claim construction were not error.           Defendants

 proposed to introduce testimony “that the wireframe is not operable

 to indicate pitch.” (Tr. Transcript, Dkt. 810, at 1783); (see also

 Id. p. 1389)(“We are making the argument that the wireframe models

 of the accused products aren’t pitch determination markers because

 they’re not operable to indicate pitch.”).         As this Court held at

 trial, and reaffirms here, such evidence and argument were precluded

 by Judge Kugler’s claim construction. (See Tr. Transcript, Dkt. 808

 at 1391, 1393) (“Mr. SEEVE: . . . [our expert] will say that the

 wireframe models don’t actually communicate in terms of pitch.            When

 they’re being moved, the wireframe model gets moved around the

 screen, but under the hood, like in the software communication

 between different modules of the software, pitch is never mentioned.

 Pitch is never exchanged, sent, received, nothing is modified.            THE

 COURT: But they can be moved to indicate pitch. . . .           I think to

 somehow say to the jury that it has to be operable to indicate pitch

 conflicts with Judge Kugler’s ruling that a wireframe is a pitch

                                       49
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 50 of 78 PageID: 54312




 determination marker.     And so that’s why, you know, I don’t use the

 word ‘cute’ lightly, but that’s why I think if you want to say

 nuanced, okay[.]”)     A party is not permitted to introduce expert

 testimony that conflicts with the Court’s claim construction not

 just because it violates a court’s ruling but it also causes jury

 confusion.    See, e.g., EMC Corp. v. Pure Storage, Inc., 154 F.Supp.

 3d 81, 109 (D. Del. 2016).

        For the first time,20 Defendants appear to argue that the

 invention expressly disclaimed the interpretation that the wireframe

 can be a pitch determination marker.        First, making such argument at

 this stage of the litigation is too late and, thus, is waived, Red

 Roof Franchising LLC, Inc. v. AA Hospitality Northshore LLC, 937 F.

 Supp. 2d 537, 543 (D.N.J. 2013).       Second, even if not waived, the

 argument is plainly wrong.      The Court agrees with EagleView that

 Defendants misconstrue the document.        None of the images show a

 wireframe.    Rather, the inventor clarified that the images do not

 depict a marker “overlaid on the aerial image of the building having




 20   Cf. Alice’s Adventures in Wonderland, Chap. I (“Alice had got so
      much into the way of expecting nothing but out of the way things
      to happen.”)

                                       50
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 51 of 78 PageID: 54313




 the roof,” and thus could not be a pitch determination marker.            (See

 Dkt. 873-1, at 10)

      (b)   ‘454 and ‘770 Patents

      Next, Defendants assert that Judge Kugler erred when he

 rejected Defendants’ claim construction that the “second line

 drawing” be construed as “a second line drawing that is distinct

 from the first line drawing and is displayed on a second aerial

 image,” holding, instead, that no construction was needed.

 Defendants’ argument in this regard is based on a distorted reading

 of Judge Kugler’s Markman Opinion.         Defendants assert that Judge

 Kugler rejected their construction because “‘[a] POSITA looking at

 Fig. 6A would recognize without question that the two images therein

 are of the same roof[.]’” (Moving Brief, Dkt. 864, p. 32, quoting

 Markman Opinion, Dkt. 332, p. 16).         Based on this snippet of a

 larger sentence, Defendants argue, “that two images are of the same

 roof does not make them the same image” (Moving Brief, p.

 32)(italics in the brief), subtly suggesting that Judge Kugler

 mistakenly thought Figure 6A depicted the same image.           His opinion,

 however, clearly indicates he did not. (See Id., p. 16) (“Fig. 6A

 shows two aerial views of the same roof 407, one an east view of the

 roof (col 14:6-7), the other a top view (col. 14: 26-27)”).

                                       51
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 52 of 78 PageID: 54314




 Moreover, the entire sentence-- rather than just the first half

 cited by Defendants-- reads: “A POSITA looking at Fig. 6A would

 recognize without question that the two images therein are of the

 same roof, of the same roof portion, outlined in the same way by a

 perforated rectangle, and appear to be the same line drawing in both

 views.”   (Id.)(emphasis added by this Court).        Because the

 specification does not teach two separate, distinct line drawings --

 as evidenced by Figure 6A -- Judge Kugler correctly rejected

 Defendants’ proposed construction.

      (c) ‘436 Patent-- Exclusion of Expert Testimony

      Defendants assert that their expert, Dr. Cohen, “would have

 testified that the two aspects of Defendants’ processes identified

 by [EagleView]-- i.e., epipolar movement and aerotriangulation-- do

 not practice the ‘correlate’ steps of the claims because each uses

 metadata, instead of correlation to ascertain the camera’s position

 and orientation.” (Reply Brief, Dkt. 874, at 18-19).           The Court

 excluded Dr. Cohen’s testimony in this regard because it found that

 Defendants failed to disclose the defense in their non-infringement

 contentions, or anywhere else.       (See Tr. Transcript, Dkt. 810, at

 1941). (“You have not disclosed that you use metadata to do the

 correlation.    That is the problem.”).      In arguing to the contrary,

                                       52
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 53 of 78 PageID: 54315




 Defendants point to two documents: their non-infringement

 contentions and Dr. Cohen’s pre-trial expert report.           (Reply Brief,

 Dkt. 864, at 19).     As the Court discussed at great length with the

 parties during trial, however, neither document says what Defendants

 wanted it to say. (See Tr. Transcript, Dkt. 810, at 1952-53) (“THE

 COURT: . . . This has nothing to do with you don’t infringe because

 you use metadata.     It just doesn’t . . . .      It’s not that hard to

 say, why didn’t you just say [we don’t infringe because we use

 metadata]?”).    In short, Defendants failed to disclose any argument

 in their non-infringement contentions or expert report that metadata

 was a basis for non-infringement.

      Defendants appear to suggest that this Court did not understand

 its argument, that they never argued that they do not infringe

 because they use metadata.      “Defendants’ position is not that ‘the

 use of metadata does not infringe.’”        (Reply Br., Dkt. 874, at 23).

 Rather, they declare Dr. Cohen would have testified that “epipolar

 movement and aerotriangulation do not practice the ‘correlate’ step

 of the claims because each uses metadata instead of correlation, to

 ascertain the camera’s position and orientation.”          (Dkt. 874, at

 23). (emphasis added).      This illogical argument is reminiscent of

 the exchange that took place at trial:

                                       53
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 54 of 78 PageID: 54316




        Mr. Seeve: . . . so it’s an argument - - it’s a nuance,
        Your Honor, but it’s an important nuance.

        The Court: Well, you want me to find, which really defies
        logic, is that when the defendants say we don’t infringe,
        we don’t infringe because we use metadata.

        Mr. Seeve: Yes.

        The Court: It’s not tantamount to a non-infringement
        defense. That defies logic. It is one and the same.

        Mr. Seeve: We disagree, Your Honor.

        The Court: Okay – We don’t need to infringe because we use
        metadata is not equal to we don’t infringe because we use
        metadata.

        Mr. Seeve: They are different things, yes, Your Honor.

 Dkt. 810, at 1954 (emphasis added).21        This Alice struggled to

 understand the difference (“now, that’s so nuanced that I can’t get




   21   Truly, the Court’s dialogue seemed like the conversation
        between the March Hare and the Hatter:

           “Not the same thing a bit!” said the Hatter. “You
            might just as well say that ‘I see what I eat’ is the
            same thing as ‘I eat what I see!’”, “You might just as
            well say,” added the March Hare, “that ‘I like what I
            get’ is the same thing as ‘I get what I like’!”

    Alice’s Adventures in Wonderland, Chap. VII.




                                       54
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 55 of 78 PageID: 54317




 my head around it”), and even gave Defendants an opportunity to

 brief the issue to persuade the Court that there was a genuine

 difference.    They failed to do so.22

  (2) Exclusion of the Merger Agreements

        0n January 14, 2014, Defendant Verisk and others entered into

 an Agreement and Plan of Merger with EagleView.          See DTX 480 (Dkt.

 867-2).    On June 15, 2015, Phoenix Holdco LLC and others entered

 into an Agreement and Plan of Merger with EagleView.           See DTX 481

 (Dkt. 867-6).    Under each Agreement, the parties contemplated that

 the companies would merge (collectively, the “Merger Agreements”).

 Of course, the Merger Agreements were never consummated for reasons

 not relevant to this Court’s rulings.

        Both Defendants argue that this Court’s evidentiary ruling

 disallowing the Merger Agreements was in error and was one of




 22   The Court precluded Defendants’ metadata theory and was careful
      to cover both ways of stating the same thing. “I will preclude
      the defendant from getting up and saying we don’t infringe
      because we use metadata. That’s one argument you’re not making.
      And the second argument is we don’t infringe because we use
      metadata. That’s the second argument you will not make. Because
      I see them as one and the same. To me it’s doublespeak.” (Tr.
      Transcript, Dkt. 811, at 87).

                                       55
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 56 of 78 PageID: 54318




 several erroneous evidentiary rulings that “crippled” its defense.

 Defendants rely solely on the language of each of the Merger

 Agreements that states, in essence, that to EagleView’s knowledge,

 no one has or is infringing its Patents.         But Defendants do not tell

 the whole story.

        In making their arguments Defendants omit critical facts that

 were material to this Court’s ruling to exclude the admission of the

 Merger Agreements.     While Defendants are correct that the Court’s

 initial instinct was to allow the Merger Agreements because they

 contained admissions by EagleView that Plaintiffs did not infringe

 the Patents, the record that unfolded before the Court made clear

 that admission of such evidence would be unfairly prejudicial to

 EagleView.    It is not a decision this Court rendered hastily.23




 23   Defendants label as “arbitrary” the Court’s “concern” about how the
      disclosure was made (Dkt. No. 864, at 51), subtly accusing the
      Court of playing favorites by allowing the admission of other
      evidence, the House Report, when EagleView failed to disclose it
      in its infringement contentions. The Rule 403 analysis is not a
      game of tit for tat. It requires a balancing of many factors. The
      admission of the House Report was much different. As the Court
      explained, the evidence demonstrated that EagleView, through its
      expert, had disclosed how the company’s embodying products,
      including the House Report, worked. (Tr. Transcript, Dkt. 802, at



                                       56
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 57 of 78 PageID: 54319




 After hours of oral argument and supplemental briefing, the Court

 disallowed the evidence for the following reasons.

      First, the Court found the Defendants had not set forth the

 Merger Agreements in their non-infringement contentions or non-

 willfulness defense.     Defendants pooh-pooh Plaintiff’s complaint of

 non-disclosure, characterizing it as unfairly elevating it to a non-

 infringement contention.      (Dkt. 811, Tr. Transcript, at 2220) (“My

 goodness, we’re required to tell them, especially after the

 deposition of Mr. Barrow that, surprise, this may be relevant to

 non-infringement?     It elevates contentions, Judge, beyond all

 rational basis.”)     Defendants’ attitude is perplexing, and their

 failure to disclose even more head-scratching given that they fought

 mightily to introduce the Agreements as the “smoking gun” evidence

 of non-infringement.

      There is no dispute that Defendants failed to specifically

 disclose the Merger Agreements as part of their non-infringement




   131-32) Moreover, EagleView never took the position that the House
   Report practiced a single claim by itself. And certainly the House
   Report was no “smoking gun” as Defendants considered the Merger
   Agreements to be.

                                       57
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 58 of 78 PageID: 54320




 defense until the filing of a pre-trial motion in limine by

 EagleView to prevent Defendants from using the Merger Agreements to

 support their equitable estoppel defense.         It was only in opposition

 to that motion in limine, EagleView claimed, that it became aware

 that Defendants intended to use the Merger Agreements as a non-

 infringement defense.     Indeed, Defendants made no bones about it in

 that opposition stating that the Agreements are “relevant to several

 issues in this case, including non-infringement . . . .”           Dkt. 629,

 at 6.     See Dkt. 592.

         Nowhere in Defendants’ Third Amended Non-Infringement

 Contentions and Responses Pursuant to L. Pat. R. 3.2A (Dkt. No. 867)

 did Defendants disclose either of the Merger Agreements.           Required

 by L. Pat. R. 3.2A(a) to provide the written basis for their non-

 infringement contentions, Defendants were mum as to the Merger

 Agreements.    (Id., at 10).    Required by L. Pat. R. 3.2A(c) to

 produce or make available any documents upon which Defendants

 intended to rely for non-infringement, Defendants likewise did not

 list the Merger Agreements.      Second, when disclosure was required in

 response to pertinent interrogatories, Defendants did refer to the

 Merger Agreements as being relevant but only to issues distinct from

 infringement such as waiver, laches, estoppel, patent misuse and

                                       58
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 59 of 78 PageID: 54321




 injunctive relief. (See Dkt. Nos. 776-1, at 168, 189, 223, 250).             Of

 course this raises the question, why did Defendants disclose the

 Merger Agreements in response to the concepts of res judicata,

 estoppel, et cetera, but not as part of its non-infringement

 contentions when they clearly were meant to be the centerpiece of

 their non-infringement defense at trial?         To this date, Defendants

 have not given an adequate explanation.

      At best, Defendants counter that they questioned EagleView’s

 former CEO, Chris Barrow, about the Merger Agreements and therefore

 they did not “sandbag” EagleView.       (Tr. Transcript, Dkt. 802, at

 48)(“This is not something that they are being sandbagged about.

 This has been in the case forever, Judge.         This is a classic party

 opponent admission.”)     That alone is really the full extent of

 Defendants’ disclosure.      Again, Defendants’ failure to adhere to the

 Local Patent Rules and disclose the Merger Agreements, and to offer

 an adequate justification for its noncompliance was troubling at the

 time of trial, and remains so.       The double standard Defendants have

 used in this case is not lost on the Court.         For example, in seeking

 to compel EagleView to amend their contentions (Dkt. 158 and 159),

 Defendants preached the critical importance of adherence to the

 Local Patent Rules.     As they wrote in their brief,

                                       59
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 60 of 78 PageID: 54322




      Local Patent Rule 3.1 requires, among other things, that
      Plaintiffs identify “as specific[ally] as possible” each
      accused instrumentality, whether each limitation of each
      asserted claims is alleged to be literally present or
      present under the doctrine of equivalents, and, most
      importantly here, “a chart identifying specifically where
      each limitation of each asserted claim is found within each
      Accused Instrumentality.”    L. Pat. R. 3.1(b), (c), (e)
      (emphasis added). Local patent rules, like those of this
      District, “exist to further the goal of full, timely
      discovery and provide all parties with adequate notice and
      information with which to litigate their cases.” (citations
      omitted).   The rules are designed to require parties to
      crystallize their theories of the case early in the
      litigation and to adhere to those theories once they have
      been disclosed. (citations omitted).

 (Dkt. 159, at 18)(underline added by the Court)

      As Defendants rightly acknowledged before the Magistrate Judge,

 the Honorable Joel Schneider, the Court’s Local Patent Rules are

 designed to prevent gamesmanship.       That this centerpiece evidence

 crystallized only shortly before trial-- when the motions in limine

 were filed-- led the Court to the conclusion that this time it was

 Defendants who were not “putting all their cards on the table.”

 (See Dkt. 231, Tr., at 48). (Magistrate Judge Schneider referring to

 EagleView in granting the motion to compel: “They’re smart enough to

 know the risk of not . . .      putting all their cards on the table . .




                                       60
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 61 of 78 PageID: 54323




 . .    There’s a tremendous risk if they don’t do that tremendous

 risk.”)24

         Turning to the language of the Merger Agreements, Defendants

 contend that the Court committed error, abusing its discretion when

 it excluded highly relevant and critical admissions of EagleView

 because in the agreements EagleView admitted that Defendants had not

 and were not infringing the Patents.         Specifically, Defendants rely

 on Section 3.24(g) of each Agreement which provides, in relevant

 part:

         Except as set forth in the attached schedule . . . to the
         Knowledge of [EagleView], no Person has infringed,
         misappropriated, diluted or otherwise violated, or is
         infringing,   misappropriating.,  diluting   or  otherwise
         violating, any Owned Intellectual Property . . . .”

  (Dkt. 867-2, at 50; Dkt. 867-6, at 50) (emphasis added).
         Defendants argue that this was “powerful evidence” that the

 Court improperly excluded.      Defendants’ argument, however, ignores




 24   Defendants incorrectly write that this Court warned EagleView that
      its argument related to non-disclosure was not made in good faith.
      (Dkt. 874, at 27). This is an unfair distortion of the record.
      (See Dkt. 812, at 2288) (“I don’t think the plaintiffs are disputing
      that they never knew about these merger agreements nor could they
      in good faith.”)

                                       61
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 62 of 78 PageID: 54324




 other contractual language that questions the admissibility of such

 admissions.    Although Defendants seek to rely on the fact that the

 disclosures to the Merger Agreements do not include them, they

 overlook the fact that the disclosure schedule language (referred to

 in Section 3.24(g) above) explicitly states that “This Disclosure

 Schedule and the disclosures and information contained in this

 Disclosure Schedule: (a) are disclosed solely for the purposes of

 the Agreement and shall not be used for any purpose other than the

 purposes contemplated by the Agreement . . . .”          (Dkt. 867-5, at 1,

 Dkt. 867-8, at 2)(emphasis added).         Thus, although Defendants press

 their argument that EagleView admitted that Defendants did not

 infringe because they were not excepted by the disclosure schedules,

 such schedules could not be used for any other purpose, i.e., to

 show non-infringement.      In other words, to prove to the jury that

 EagleView admitted non-infringement, Defendants would have had to

 demonstrate that they were not listed on the disclosure schedules as

 infringers.    Under the terms of each contract, however, they could

 only do so in the acquisition context, not a patent trial.

      As the foregoing demonstrates, what the language actually

 meant, or what the parties intended by the language would have

 created a “trial within a trial,” as this Court held.           For these

                                       62
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 63 of 78 PageID: 54325




 reasons, the Court properly denied Defendants’ motion on this

 ground.25

        D..   Willfulness

        The jury found that EagleView proved, by a preponderance of the

 evidence, that Defendants’ infringement was willful. (Dkt. 796,

 Verdict Sheet Question 4).      Defendants contend that EagleView’s

 evidence was insufficient to support a finding of willfulness,

 arguing that EagleView introduced “no direct evidence of copying”

 (Reply Brief, Dkt. 874, p. 23 n.2), and that EagleView’s other

 “shards of evidence” fall short. (Id., p. 24).          Defendants’ argument

 in this regard, however, is another example of Defendants’

 distortions.    EagleView presented far more than “shards of

 evidence.”




 25   Defendants appear to have abandoned their argument that the Merger
      Agreements should have at least been admitted with a limiting
      instruction to the issue of willfulness. Even if the Agreements
      had been admitted for such limited purpose, it would not have
      altered the jury’s verdict for reasons discussed infra.




                                       63
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 64 of 78 PageID: 54326




        In April, 2012, EagleView notified Defendants that “Aerial

 Sketch does indeed infringe [EagleView’s] patents.” (DTX-478.0001)26

 While Defendants emphasize that in response to EagleView’s notice of

 infringement, Defendants “sought legal advice” (Reply Brief, Dkt.

 874, p. 25), EagleView’s evidence demonstrated that Defendants did

 nothing else; after being put on notice, Xactware’s President Mike

 Fulton never investigated whether Defendants were infringing, nor

 did he instruct Xactware’s engineers to avoid infringing EagleView’s

 patents. (PDX-14.2 at 46:12-20, 50:6-13; PDX-14.3 at 64:1-11; PTX

 961 at 0:26-0:44, 1:19-39)      Similarly, Mr. Fulton’s predecessor, Jim

 Loveland, failed to tell his engineers to not infringe EagleView’s

 patents, those engineers never investigated where the idea for

 Defendants’ Aerial Sketch came from, and Xactware did not make

 changes to its infringing products in response to EagleView’s notice




 26   Defendants had been aware of EagleView’s technology-- and the value
      of it-- much earlier. In 2009, Defendants praised EagleView’s
      “patent-pending software.” (PTX-518.0001)




                                       64
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 65 of 78 PageID: 54327




 of infringement.     (DDX-576.0005 at 260:17-21, 279:13-22; DTX-576 at

 9:30-9:42, 9:43-10:12; Tr. Transcript, p. 2521-22)27

        Moreover, while EagleView presented no direct “smoking gun”

 evidence of copying, EagleView did present sufficient evidence from

 which the jury could infer that Defendants had both a motive and

 opportunity to copy, and did in fact copy its patented technology.

 First, it can hardly be disputed-- and indeed, Defendants do not

 dispute-- that the parties had a unique business relationship.            As

 this Court extensively discussed in its permanent injunction

 opinion, the parties were simultaneously business partners and

 competitors.    (Dkt. No. 841)      Thus, once EagleView’s Patents had

 issued, Defendants believed they had only two choices: either

 “adopt” EagleView’s technology for “[them]selves or work with

 EagleView” (PTX-269.0003).      Moreover, as already discussed supra,

 the trial evidence demonstrated that the accuracy of EagleView’s

 roof reports, which was a direct result of the patented technology,

 was highly prized in the marketplace. (PTX-173.0012; PTX-615.1)




 27   Notably, Defendants called neither Mr. Loveland nor Mr. Fulton to
      testify at trial.

                                       65
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 66 of 78 PageID: 54328




 Indeed, EagleView’s evidence showed that Defendants recognized that

 EagleView’s technology “ha[d] the potential to displace a high

 number of Xactimate estimates.” (PTX-269.0002-03).          From this

 evidence, the jury could find that Defendants had a strong motive to

 copy.

         Second, EagleView introduced evidence that Defendants had been

 presented with a unique opportunity to copy.         In 2009, Defendants

 visited    EagleView’s offices, receiving a “Tour of Operation” and

 “overview of [EagleView’s] operations . . . and technical workflow.”

 (PTX-616; Tr. Transcript, Dkt. 812, at 2512).         During the tour,

 Defendants “got to see the area where EagleView was producing its

 roof data packages,” and “saw people that were developing those roof

 data packages.”    (Tr. Transcript, Dkt. 812, at 2513).         Mr. Taylor

 even “took a few pictures of one of the [EagleView] technicians and

 over the[] shoulder of them . . . working with the software to build

 a house model.”    (Id., p. 606-07).       The same employees who toured

 EagleView’s offices-- Mr. Taylor, Jeff Lewis, and Brad Childs-- then

 “worked on,” “led the team,” or “overs[aw]” the development of

 Defendants’ infringing products. (Tr. Transcript, Dkt. 812, at 2493,

 2517).    EagleView also introduced evidence at trial that Defendants

 retained presentations showing EagleView’s proprietary software

                                       66
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 67 of 78 PageID: 54329




 interface. (PTX-310.0001, 0011-13).        From this evidence, the jury

 could find that Defendants had a clear opportunity to copy.

      Defendants emphasize, as they must in the face of the above-

 discussed evidence, that there is no direct evidence of copying,

 observing, for example, that there is no evidence that they used

 EagleView’s source code or software.        However, the absence of

 “smoking gun” evidence of copying is no surprise given Defendants’

 demonstrated sophistication, and even so, EagleView’s evidence came

 close.   EagleView presented testimony that Defendants’ infringing

 Aerial Sketch v.2, Roof Insight, and Property InSight “are very

 similar and pretty much identical in most cases, and look really

 alike [to EagleView’s roof-report products]” (Tr. Transcript, Dkt.

 805, at 795-96).     And the evidence also showed Defendants intended

 it that way; Defendants stated that their product was “perfectly

 comparable to [EagleView’s] offering.” (PTX-530.0021)

      Further, EagleView also argued that several of Defendants’ own

 internal communications should be interpreted as veiled references

 to Defendants having copied EagleView’s patented technology.            In

 2010, when Defendants were in the process of developing Aerial

 Sketch, Mr. Taylor stated that Defendants were “absolutely on track

 with everything that EagleView and others are doing now.” (PTX-

                                       67
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 68 of 78 PageID: 54330




 617.0001).    Then, in 2012, when Xactware Vice President Kevin

 Crandall asked Mr. Taylor if Defendants “know how EagleView . . .

 [is] coming up with slope,” Mr. Taylor responded, “[t]alk to me in

 the morning when I return and I will show you.”          (PTX-613.0001)

 Lastly, when Defendant Verisk was considering acquiring EagleView,

 it noted its other choice was to compete with EagleView by

 “develop[ing] similar solutions internally” which EagleView argued

 was a euphemism for copying EagleView’s technology.           (PTX-623.0010;

 Tr. Transcript, Dkt. 812, at 2401).

        From this evidence, the jury could permissibly infer, and

 apparently did infer, that Defendants copied EagleView’s patented

 technology.28   This evidence of motive, opportunity, and copying,

 considered as a whole, was fully sufficient to support the jury’s

 finding that Defendants willfully infringed EagleView’s patents.

 Accordingly, because Defendants have not met their burden of




 28   Defendants write in their brief that the Court “suggested during
      trial” that Defendants copied EagleView’s Patents. To be fair, any
      comments that Defendants may have construed as such were made
      outside the presence of the jury. But more to the point, in this
      Court’s mind, the evidence clearly supported a finding that
      Xactware copied EagleView’s technology, willfully. The jury saw
      it the same way as the Court.

                                       68
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 69 of 78 PageID: 54331




 demonstrating that the trial evidence was insufficient Defendants’

 Motion for a New Trial on the issue of willfulness will be denied.

         E.    Damages

         Lastly, the jury found that EagleView proved, by a

 preponderance of the evidence, that it was entitled to recover $125

 million in lost profits.      Defendants attack this finding on two

 grounds.      First, Defendants argue that the Court erred when it

 allowed the testimony of EagleView’s damages expert, Dr. Arnold.

 Second, Defendants argue that the damages evidence was insufficient.

         (1)   Dr. Arnold’s Testimony

         Defendants urge that various aspects of Dr. Arnold’s expert

 opinion-- mainly Dr. Arnold’s alleged failure to consider price

 elasticity, and his definition of the market (see Reply Brief, Dkt.

 874, p. 27)-- render his expert opinion unreliable under Daubert,29

 and thus Defendants contend Dr. Arnold should not have been allowed

 to testify at trial.




 29    Daubert v. Merell Dow Pharm., Inc., 509 U.S. 579 (1993). Under
      Daubert, “any step that renders [an expert’s] analysis unreliable .
      . . renders the expert’s testimony inadmissible.” In re Paoli R.
      R. Yard PCB Litig., 35 F.3d 717, 745 (3d Cir. 1994).

                                        69
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 70 of 78 PageID: 54332




         As to price elasticity, Judge Kugler recognized and explained

 in his pre-trial Daubert opinion (Dkt. 332), that Dr. Arnold’s

 opinion sufficiently addressed the concept of price elasticity even

 though the words “price elasticity” were not specifically used.

 Judge Kugler found that Dr. Arnold’s report “clearly talks about the

 effect of the hypothetically-increased price on the likely number of

 sales at that price in the market.” (Id., at p. 45).           This Court

 agrees.     Dr. Arnold’s discussion of the downward price pressure

 Xactware’s infringing competing products exerted in the marketplace,

 using specific examples of EagleView customers, MetLife and

 Nationwide-- MetLife switching to Xactware because of price, and

 Nationwide negotiating a lower price (Id., p. 45-46, citing

 paragraphs 125 and 163-67 of Dr. Arnold’s report)-- demonstrates his

 consideration of elasticity.30




 30    Defendants’ citation to three lines of Dr. Arnold’s 228-page
      deposition transcript-- “Q: [Y]ou haven’t analyzed price elasticity
      as it relates to lost profits, correct? A: That is correct.” (Reply
      Brief, Dkt. 874, p. 27)--does not, as Defendants argue, amount to
      an “admission” that Dr. Arnold did not consider price elasticity at
      all. Dr. Arnold went on to explain why price elasticity was not a
      significant factor in his analysis given the nature of the market
      and the competition between EagleView and Defendants. (Dkt. 466-3,



                                       70
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 71 of 78 PageID: 54333




         As to the definition of the market, Defendants argue that Dr.

 Arnold unreliably defined the market of competitors by ignoring

 products that were “‘similar in physical and functional

 characteristics to the patented invention.’” (Reply Brief, Dkt. 874,

 at 27, citing Micro Chem, Inc. v. Lextron, Inc., 318 F.3d 1119, 1124

 (Fed. Cir. 2003)).     The Court disagrees.      As EagleView correctly

 observes, Dr. Arnold did not ignore comparable products.           Rather, he

 concluded that no acceptable non-infringing alternatives existed,31

 and the jury’s verdict reflects that the jury found this fact as




      Arnold Dep. p. 183) (“But if Aerial Sketch Version 2 is found be
      infringing and has to be removed from the market, I think it is
      perfectly logical to imagine that -- to suppose that Travelers will
      switch back the previous state of affairs, which was to be a customer
      of EagleView’s Premium product, their roof report.”) Dr. Arnold’s
      testimony in this regard is consistent with his report’s discussion
      of MetLife and Nationwide.
 31   See Tr. Transcript, Dkt. 810, at 1756 (“This slide summarizes the
      various companies that have been flagged along the way as purported
      alternatives or possible alternatives to EagleView’s patented
      technology, and I reviewed them. Many of them no longer exist.
      Some of them have accuracy problems that essentially make them a
      non- -- an uncompetitive alternative. A number of them don’t even
      offer Roof Reports. So for either one reason or two reasons, each
      of them is not an available and acceptable non-infringing
      alternative.”)




                                       71
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 72 of 78 PageID: 54334




 true.    Defendants’ quarrel with Dr. Arnold’s opinion in this regard

 is simply not an issue of reliability, and therefore is not a basis

 for excluding his testimony.32




 32   Defendants’ Moving Brief includes other attacks on the reliability
      of Dr. Arnold’s testimony which require only brief discussion.
      First, Defendants assert that Dr. Arnold failed to apportion
      between patented and unpatented features. (Moving Brief, Dkt. 864,
      at 51).   In opposition, EagleView noted that during the Daubert
      hearing, Defendants conceded that apportionment goes to reasonable
      royalty, which has no relevance now that the jury has awarded lost
      profits. (Opposition Brief, Dkt. 872, at 52). Defendants’ reply
      is silent as to this issue, and the issue does indeed appear to be
      irrelevant at this stage of the case.

      Second, Defendants argue that Dr. Arnold unreliably estimated the
      scope of damages by treating the contractor market and the insurer
      market as the same, thereby allegedly ignoring that “the contractor
      market and the insurer market differ in critical ways.” (Moving
      Brief, Dkt. 874, at 52). This argument, like the market definition
      argument, is an issue of fact, not an issue of reliability under
      Daubert.   The Court addresses the sufficiency of the evidence
      concerning the nature of the market infra.

      Third, Defendants’ argument that Dr. Arnold failed to differentiate
      between patents (Moving Brief, Dkt. 864, at 53) also does not render
      his testimony unreliable.       The law does not require such
      differentiation, see Crystal Semiconductor Corp. v. TriTech
      Microelecs. Int’l, Inc., 246 F.3d 1336, 1357 (Fed. Cir. 2001)
      (“[l]ost profit damages do not depend on the number of patents
      infringed by one single product[.]”), and during cross-examination
      at trial, Dr. Arnold explained why he did not differentiate: “to
      me as an economist, [it] does not require the type of analysis,
      patent by patent, that you suggest because of the facts and



                                       72
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 73 of 78 PageID: 54335




      (2)   Sufficiency of the Evidence

      As to lost profits, Defendants assert that EagleView failed to

 present sufficient evidence of each of the four Panduit factors:

 “(1) demand for the patented product, (2) absence of acceptable

 noninfringing substitutes, (3) manufacturing and marketing

 capability to exploit the demand, and (4) the amount of profit that

 would have been made.”      DePuy Spine, Inc. v. Medtronic Sofamor

 Danek, Inc., 567 F.3d 1314, 1329 (Fed. Cir. 2009) (citing Panduit

 Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d 1152, 1156 (6th

 Cir. 1978)).    Defendants also assert that insufficient evidence

 supported a finding of price erosion.        On all points, the trial

 record clearly demonstrates otherwise.




   circumstances of this particular case . . . saying Patent Number
   ‘840 is worth $2 million and something else is worth $1.6 million
   doesn’t really make sense because all of these patents confer the
   ability, sort of the protection to EagleView . . . . So all I look
   at, and all I need to look at, is the downstream consequence. How
   many Roof Reports were sold, how many would EagleView have captured,
   how much money would EagleView have made.” (Tr. Transcript, Dkt.
   811, at 2107-08); see also, Opinion granting EagleView’s Motion for
   Permanent Injunction, Dkt. 841, at 12 (“roof reports are made by
   the processes claimed in EagleView’s patents . . . every Asserted
   Claim requires generation of a ‘roof estimate report.’).




                                       73
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 74 of 78 PageID: 54336




       With regard to demand for the patented product, Defendants

 return to what has become a familiar refrain: making the false

 distinction between demand for the patented product and demand for

 roof reports.    Once properly viewed, however-- i.e., demand for

 accurate roof reports is effectively demand for the patented

 product33-- Defendants’ argument as to the first Panduit factor

 erodes completely, as the trial evidence clearly demonstrated that

 there was high demand for EagleView’s Roof Reports.

       With regard to the absence of acceptable non-infringing

 products, Defendants’ argument relies on a version of the facts that

 the jury rejected.      While Defendants presented evidence of what they

 contended were non-infringing alternatives, EagleView presented,

 through Dr. Arnold’s testimony, sufficient evidence from which a

 jury could find-- and ultimately did find-- that there were no

 acceptable non-infringing products because the non-infringing

 products Defendants relied upon were not comparable to EagleView’s

 product on key features such as accuracy. (See Tr. Transcript, Dkt.

 810, at 1756) (“This slide summarizes the various companies that




 33   See supra n. 11.

                                       74
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 75 of 78 PageID: 54337




 have been flagged along the way as purported alternatives or

 possible alternatives to EagleView’s patented technology, and I

 reviewed them.    Many of them no longer exist.       Some of them have

 accuracy problems that essentially make them a non- -- an

 uncompetitive alternative.      A number of them don’t even offer Roof

 Reports.   So for either one reason or two reasons, each of them is

 not an available and acceptable non-infringing alternative.”)

      As to EagleView’s capability to exploit the demand, EagleView

 presented evidence that it had been able to meet its customers’

 demands-- even the high volume demands of its largest insurer

 customers. (See Tr. Transcript, Dkt. 810, at 1470) (“we do a lot of

 work around natural catastrophes . . . an insurance company [] could

 have several thousand or tens of thousands of claims that happen at

 one time so the efficiency is a big deal. Q: . . . can Eagle View

 meet? A: Yes.”); Id., at 1758 (“A . . . Eagle View . . . did have

 the capacity and does have the capacity to make and sell those

 additional roof reports [sold by Defendants.]”))          This evidence was

 sufficient to support the jury’s finding as to the third Panduit

 factor.

      As to lost profits, Defendants argue that Dr. Arnold failed to

 distinguish between the insurance and contract markets.           This

                                       75
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 76 of 78 PageID: 54338




 argument, however, like Defendants’ demand argument, rests on a

 false distinction.     EagleView’s trial evidence demonstrated that the

 product it sold was Roof Reports (which reports resulted from the

 patented processes), and its customers were insurance companies and

 contractors. (Tr. Transcript, Dkt. 808, at 1489-96, 1503-04, PTX-641

 (demonstrating that Eagle View was forced to lower the prices it

 offered to both its insurance and construction customers in order to

 compete with Defendants); Tr. Transcript, Id., at 1466-68 (West

 testimony discussing both the insurance and contractor segments of

 EagleView’s customer base and stating that there is “quite a bit” of

 “overlap in customers between the insurance and the construction

 business”)).    This evidence was sufficient to support a finding of a

 single market for roof reports, not two different markets, as

 Defendants assert.

      Lastly, the evidence of price erosion was clear: EagleView was

 forced to lower its prices to compete with Defendants’ infringing

 product.   The trial evidence established that the market for

 accurate roof reports was functionally a two-player market




                                       76
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 77 of 78 PageID: 54339




 consisting of Defendants and EagleView,34 and Defendants were

 offering their infringing competing product at a lower price.35

 Under such circumstances, price erosion was inevitable, and indeed,

 the evidence showed, intentional-- EagleView presented evidence that

 Defendants’ stated business strategy was to “aggressively grow

 [their roof report] market share” by “erod[ing] [EagleView’s] market

 share” and “be[ing] aggressive on price.” (PTX-530.0001, p. 14, 21-

 23).    Thus, Defendants’ attack on the evidence of price erosion

 fails.

        Accordingly, because Defendants have not met their burden of

 demonstrating that the trial evidence was insufficient Defendants’

 Motion for a New Trial on the issue of damages will be denied.




 34   Tr. Transcript, Dkt. 805, at 792-94 (“Q: . . . [D]oes Eagle View
      have any effective competitors other than the defendants? A: No.”),
      p. 1491 (“Q: Are there any other [roof report] alternatives [other
      than Defendants and EagleView] in the marketplace? A: No, there are
      not.”), p. 1511 (“Q: . . . what is EagleView’s market share[?] A:
      I would say somewhere between 80 and 90 percent. . . . Who has the
      other 10 to 20 percent? A: The defendants.”)
 35    Tr. Transcript, Dkt. 808, at 1504 (“we consistently see the
      defendants’ products in the market at 30 to 50 percent below Eagle
      View’s pricing.”)

                                       77
Case 1:15-cv-07025-RMB-JS Document 901 Filed 09/09/20 Page 78 of 78 PageID: 54340




 IV.   CONCLUSION

       To summarize, all of Defendants’ challenges to EagleView’s

 resounding trial victory-- from Defendants’ section 101 challenge

 all the way through damages-- fail.        This Court holds that

 Defendants have failed to meet their burden of proving that the

 Court or Judge Kulger made any legal errors, and that Defendants

 have not carried their burden of establishing that the jury’s

 verdict was not supported by sufficient evidence.

       Like Alice’s journey, this litigation’s journey down the rabbit

 hole ultimately ended where it began: in the world of real facts.

 Those facts supported every aspect of the jury’s verdict.

 Defendants have not met their burden to disturb it.           Thus, for the

 foregoing reasons, the Court will deny Defendants’ Motion for a New

 Trial.   An appropriate Order accompanies this Opinion.




 Dated: September 9, 2020                s/Renée Marie Bumb _____
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                       78
